 


114 HR 378 IH: Responsible Body Armor Possession Act
U.S. House of Representatives
2015-01-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
114th CONGRESS
1st Session
H. R. 378 
IN THE HOUSE OF REPRESENTATIVES 
 
January 14, 2015 
Mr. Honda (for himself, Mr. Hastings, Ms. Kelly of Illinois, and Mr. Danny K. Davis of Illinois) introduced the following bill; which was referred to the Committee on the Judiciary
 
A BILL 
To prohibit the purchase, ownership, or possession of enhanced body armor by civilians, with exceptions. 
 
 
1.Short titleThis Act may be cited as the Responsible Body Armor Possession Act. 2.Ban on purchase, ownership, or possession of enhanced body armor by civilians; exceptions (a)In generalChapter 44 of title 18, United States Code, is amended by adding at the end the following: 
 
932.Ban on purchase, ownership, or possession of enhanced body armor by civilians 
(a)Except as provided in subsection (b), it shall be unlawful for a person to purchase, own, or possess enhanced body armor. (b)Subsection (a) shall not apply to— 
(1)a purchase, ownership, or possession by or under the authority of— (A)the United States or any department or agency of the United States; or 
(B)a State, or a department, agency, or political subdivision of a State; or (2)enhanced body armor that was lawfully possessed by any person at any time before the date this section takes effect.. 
(b)Enhanced body armor definedSection 921(a) of such title is amended by adding at the end the following:  (36)The term enhanced body armor means body armor, including a helmet or shield, the ballistic resistance of which meets or exceeds the ballistic performance of Type III armor, determined using National Institute of Justice Standard–0101.06.. 
(c)PenaltiesSection 924(a) of such title is amended by adding at the end the following:  (8)Whoever knowingly violates section 932 shall be fined under this title, imprisoned not more than 10 years, or both.. 
 
